      Case 3:19-cv-04238-MMC Document 170 Filed 05/29/20 Page 1 of 3




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                   SAN FRANCISCO DIVISION
14

15 PROOFPOINT, INC.; CLOUDMARK LLC             CASE NO. 3:19-cv-04238-MMC (RMI)

16
                 Plaintiffs,                   PLAINTIFFS’   OPPOSITION      TO
17                                             DEFENDANTS’       ADMINISTRATIVE
          v.                                   MOTION TO FILE PORTIONS OF
18
                                               DEFENDANTS’ MOTION TO QUASH
19 VADE SECURE, INCORPORATED; VADE             UNDER SEAL (DKT. 166)
   SECURE SASU; OLIVIER LEMARIÉ
20

21               Defendants.

22

23

24

25

26

27

28
       Case 3:19-cv-04238-MMC Document 170 Filed 05/29/20 Page 2 of 3




 1          Pursuant to Civil Local Rules 7-11 and 79-5, Plaintiffs Proofpoint, Inc. (“Proofpoint”) and

 2 Cloudmark LLC (“Cloudmark”) (collectively, “Plaintiffs”) hereby file this Opposition to

 3 Defendants’ Administrative Motion to File Portions of Defendants’ Motion to Quash Under Seal

 4 (Dkt. 166) (“Defendants’ Motion”).

 5          “As a public forum, the Court has a policy of providing to the public full access to documents

 6 filed with the Court.” Civil L.R. 79-5 (Commentary). Thus, parties seeking to seal material in non-

 7 dispositive motions must establish “good cause” for sealing. Dynetix Design Sols. Inc. v. Synopsys

 8 Inc., No. 11-cv-05973, 2013 WL 2285210, at *1 (N.D. Cal. May 23, 2013) (citing FED. R. CIV. P.

 9 26(c)). The movant must make a “particularized showing that specific prejudice or harm will result

10 if the information is disclosed. Broad allegations of harm, unsubstantiated by specific examples or

11 articulated reasoning will not suffice.” Id. (internal quotations and citation omitted).

12          Here, no good cause exists to seal the sentence in the Joint Discovery Statement re: Nonparty
13 Subpoenas (Dkt. 166-3). “The mere existence of [an] agreement, and the identity of the parties

14 involved, is not protectable.” Id. (denying the request to file under seal portions “referencing the

15 existence of a licensing agreement”); see also Bernstein v. Target Stores, Inc., No. 13-cv-01018,

16 2013 WL 5807581, at *3 (N.D. Cal. Oct. 28, 2013) (“The existence of a confidentiality provision

17 [in a settlement agreement], without more, does not constitute good cause . . . to seal.”); Select

18 Portfolio Servicing v. Valentino, No. C 12-0334, 2013 WL 1800039, at *3 (N.D. Cal. Apr. 29, 2013)

19 (The “motion to file under seal is supported by a sole declaration, which only asserts that the material

20 should be sealed because the parties agreed among themselves to make the settlement agreement

21 confidential. This is insufficient.”); Mosaid Techs. Inc. v. LSI Corp., 878 F. Supp. 2d 503, 510–11

22 (D. Del. 2012) (“Making public the existence of these agreements or this very basic information

23 about their scope would not result in a competitive disadvantage to the parties.”).

24          Therefore, Defendants’ Motion should be denied.
25

26

27

28

                                                 1              Case No. 3:19-cv-04238-MMC (RMI)
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     Case 3:19-cv-04238-MMC Document 170 Filed 05/29/20 Page 3 of 3




 1

 2 DATED: May 29, 2020                   Respectfully Submitted,

 3

 4                                        By /s/ Jodie W. Cheng
                                                 Jodie W. Cheng
 5
                                             QUINN EMANUEL URQUHART &
 6                                           SULLIVAN, LLP
                                             Sean S. Pak (SBN 219032)
 7                                           seanpak@quinnemanuel.com
                                             Iman Lordgooei (SBN 251320)
 8                                           imanlordgooei@quinnemanuel.com
                                             50 California Street, 22nd Floor
 9                                           San Francisco, CA 94111
                                             Telephone: (415) 875-6600
10                                           Facsimile: (415) 875-6700
11
                                             JWC LEGAL
12                                           Jodie W. Cheng (SBN 292330)
                                             jwcheng@jwc-legal.com
13                                           One Market Street
                                             Spear Tower, 36th Floor
14                                           San Francisco, CA 94105
                                             Telephone: (415) 293-8308
15
                                             Attorneys for Plaintiffs Proofpoint, Inc. and
16                                           Cloudmark LLC

17

18

19

20

21

22

23

24

25

26

27

28

                                              2              Case No. 3:19-cv-04238-MMC (RMI)
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
